DETAILED ACTION
Status of Claims: Claims 1, 5-14, and 16-18 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-14, and 16-18 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “wherein the transceiver circuit is configured to change a data symbol of the time stamp value that is received first and has a least significant bit of the time stamp value and transmit the data symbol having the least significant bit to a subsequent participant before receiving a data symbol of the time stamp value having a most significant bit of the time stamp value” when considered with other limitations in the claim as a whole.
Independent claim 9 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “wherein the bus system has a first interface device, the first participant being removable from the bus system by detaching the first participant from the first interface device, and -3-Application No. 16/900,517 wherein the first interface device includes a first switching device which effectuates a bypass to the second participant so that the data packet is receivable not by the first participant but rather by the second participant with an unchanged time stamp value if the first participant is removed” when considered with other limitations in the claim as a whole.
Independent claim 14 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “a first interface device, wherein the first slave is removable from the bus system by detaching the first slave from the first interface device” and “wherein the first interface device includes a first switching device which effectuates a bypass to the second slave so that the data packet is receivable not by the first slave but rather by the second slave with an unchanged time stamp value if the first slave is removed” when considered with other limitations in the claim as a whole.
Dependent claims 5-8, 10-13, and 16-18 are allowed based on the virtue of their dependency on the allowed base claims 1, 9, and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476